DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Pre-AIA  or AIA  Status
The present application is a continuation of US patent application 16/535,023, now US patent 11,150,468.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 2-5 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 2-5, for each claim, the term “about” is a relative term which renders the claim indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
For the purposes of examination, Examiner has considered the claims without the relative term.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berkner-Cieslicki (US 2021/0041948 A1) in view of Maimone (US 2020/0043391 A1) and Nishiwaki (US 2004/0081043 A1).

	Regarding claim 1, Berkner-Cieslicki discloses a system, comprising: a light source 230 configured to emit a light to illuminate an eye of a user; a grating (250) disposed facing the eye, wherein the grating (250) is configured to diffract the infrared light reflected from the eye, and transmit a visible light from a real world environment toward the eye, with a diffraction efficiency less than a predetermined threshold (inherent to the diffraction gratings redirecting infrared light while allowing visible light to pass); and an optical sensor (240) configured to receive the diffracted infrared light and generate an image of the eye based on the diffracted infrared light (Abstract, par. [0029], [0050]-[0054], fig. 2A).
	Berkner-Cieslicki does not expressly disclose the grating includes a birefringent material film configured with a uniform birefringence lower than or equal to 0.1.
	Maimone discloses an eye-tracking system comprises a grating including a birefringent material film (polarization volume hologram PVH film; par. [0034], [0046]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the invention of Berkner-Cieslicki in view of the teachings of Maimone so that the grating includes a birefringent material film (i.e., PVH film).
	One would have been motivated to do so to gain an advantage recited in Maimone of using a grating which is sensitive to polarization (Maimone, par. [0046]).
	Nishiwaki discloses a PVH film (polarization hologram substrate 2) has a uniform birefringence across the PVH film, the birefringence being lower than or equal to a predetermined number (inherent to a uniform PVH film; par. [0077], fig. 6).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Berkner-Cieslicki in view of the teachings of Nishiwaki so that the birefringent material film (PVH film) has a uniform birefringence across the birefringent material film (PVH film), the birefringence being lower than or equal to a predetermined number.
	One would have been motivated to do so to gain an advantage of providing uniform optical characteristics for the optical device.
	Further, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Berkner-Cieslicki so that the predetermined number is 0.1 since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05(II)(A).
	One would have been motivated to choose such predetermined thresholds to achieve the desired optical characteristics described by Berkner-Cieslicki (Berkner-Cieslicki, Abstract).

	Regarding claims 2-5, as best understood, Berkner-Cieslicki modified teaches the system of claim 1, but does not expressly disclose the predetermined threshold is 0.5%, 0.1%, 0.05%, or 0.01%.
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Berkner-Cieslicki so that the predetermined threshold is 0.5%, 0.1%, 0.05%, or 0.01% since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05(II)(A).
	One would have been motivated to choose such predetermined thresholds to achieve the desired optical characteristics described by Berkner-Cieslicki (Berkner-Cieslicki, Abstract).

Regarding claim 6, Examiner refers to the rejection of claim 1 above.

Regarding claim 7, Berkner-Cieslicki modified teaches the system of claim 1, wherein the PVH film is a reflective PVH film (Maimone, par. [0046]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Berkner-Cieslicki in view of the further teachings of Maimone.
	One would have been motivated to do so to gain an advantage recited in Maimone of using a grating which is sensitive to polarization (Maimone, par. [0046]).

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berkner-Cieslicki in view of Maimone and Nishiwaki as applied to claim 1 above, and further in view of Amirsolaimani (US 2019/0353891 A1).

Regarding claim 8, Berkner-Cieslicki modified teaches the system of claim 1, wherein the birefringent material film includes molecules configured with in-plane molecular reorientations that change in a pattern (inherent to the PVH film grating; see rejection of claim 1 above).
Berkner-Cieslicki modified does not expressly disclose the pattern is a linearly repetitive pattern from a center to an edge of the birefringent material film.
Amirsolaimani discloses a grating comprising a birefringent material film (PVH film), wherein the birefringent material film (PVH film) includes molecules configured with in-plane molecular reorientations that change in a linearly repetitive pattern from a center to an edge of the birefringent material film (par. [0049], fig. 5A-D).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Berkner-Cieslicki in view of the teachings of Amirsolaimani so that the pattern is a linearly repetitive pattern from a center to an edge of the birefringent material film.
One would have been motivated to do so to form a grating having desired optical characteristics.

Claim(s) 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berkner-Cieslicki in view of Maimone and Nishiwaki as applied to claim 1 above, and further in view of Robbins (US 2016/0085300 A1).

Regarding claim 9, Berkner-Cieslicki modified teaches the system of claim 1, but does not expressly disclose a display system configured to project a virtual image into a display window in a predetermined field of view.
Robbins discloses a display system configured to project a virtual image into a display window in a predetermined field of view (par. [0026]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Berkner-Cieslicki in view of the teachings of Robbins to include a display system configured to project a virtual image into a display window in a predetermined field of view.
One would have been motivated to do so to gain an advantage recited by Robbins of combining virtual images from a gaming application with real world objects (Robbins, par. [0026]).

Regarding claim 10, Berkner-Cieslicki modified teaches the system of claim 9, wherein the grating is configured to optically combine the virtual image and a real image formed by the visible light from the real-world environment in the predetermined field of view (Robbins, par. [0026]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Berkner-Cieslicki in view of the further teachings of Robbins.
One would have been motivated to do so to gain an advantage recited by Robbins of combining virtual images from a gaming application with real world objects (Robbins, par. [0026]).

Regarding claim 11, Berkner-Cieslicki modified teaches the system of claim 1, but does not expressly disclose the system is a component of a near-eye display.
Robbins discloses a system is a component of a near-eye display (par. [0024]-[0029],  fig. 1-2B).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Berkner-Cieslicki in view of the teachings of Robbins so that the system is a component of a near-eye display.
One would have been motivated to do so to gain an advantage recited by Robbins of combining virtual images from a gaming application with real world objects (Robbins, par. [0026]).

Regarding claim 12, Berkner-Cieslicki modified teaches the system of claim 1, but does not expressly disclose the grating reduces a rainbow effect in a see-through view observed caused by a diffraction of the visible light from the real world environment toward the eye.
Robbins discloses a grating reduces a rainbow effect in a see-through view observed caused by a diffraction of visible light from a real world environment toward an eye (par. [0024]-[0029],  fig. 1-2B; rainbow effect par. [0091]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Berkner-Cieslicki in view of the teachings of Robbins so that the grating reduces a rainbow effect in a see-through view observed caused by a diffraction of the visible light from the real world environment toward the eye.
One would have been motivated to do so to gain an advantage recited by Robbins of combining virtual images from a gaming application with real world objects (Robbins, par. [0026]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE RIDDICK whose telephone number is (571)270-1865.  The examiner can normally be reached on M - Th 7:30 am - 6:00 pm ET, with flexible scheduling.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Blake C. Riddick, Ph.D.
Primary Examiner
Art Unit 2884



/BLAKE C RIDDICK/           Primary Examiner, Art Unit 2884